Name: 77/602/EEC: Council Decision of 20 September 1977 on the conclusion of the Agreement between the European Economic Community and Austria concerning macaroni, spaghetti and similar products negotiated under Article XXVIII of GATT
 Type: Decision
 Subject Matter: European construction;  international trade;  international affairs;  foodstuff;  cooperation policy;  Europe
 Date Published: 1977-09-24

 Avis juridique important|31977D060277/602/EEC: Council Decision of 20 September 1977 on the conclusion of the Agreement between the European Economic Community and Austria concerning macaroni, spaghetti and similar products negotiated under Article XXVIII of GATT Official Journal L 245 , 24/09/1977 P. 0026 - 0026COUNCIL DECISION of 20 September 1977 on the conclusion of the Agreement between the European Economic Community and Austria concerning macaroni, spaghetti and similar products negotiated under Article XXVIII of GATT (77/602/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas Austria, invoking Article XXVIII of the General Agreement on Tariffs and Trade (GATT), has expressed its intention to unbind a tariff concession for a product of which the European Economic Community is the principal supplier; Whereas the Commission has conducted negotiations with Austria under Article XXVIII of GATT ; whereas it has reached an Agreement with Austria ; whereas the Agreement has been found to be satisfactory, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and Austria concerning macaroni, spaghetti and similar products negotiated under Article XXVIII of GATT is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement for the purpose of binding the Community. Article 3 The Contracting Parties to the General Agreement on Tariffs and Trade shall be notified of the result of the negotiations. Done at Brussels, 20 September 1977. For the Council The President H. SIMONET